                  Case 3:19-cr-00419-SI Document 35 Filed 05/10/20 Page 1 of 3


   STEVEN G. KALAR
 1 Federal Public Defender
   DAVID RIZK
 2
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone:     415.436.7700
   Facsimile:     415.436.7706
 5 David_rizk@fd.org

 6
     Counsel for Defendant LEE
 7

 8                                    IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                              SAN FRANCISCO DIVISION
11

12    UNITED STATES OF AMERICA,                             Case No. CR 19-419 SI
13                       Plaintiff,
14                                                          DECLARATION OF JOHN LEE IN
      v.                                                    SUPPORT OF MOTION FOR
15                                                          COMPASSIONATE RELEASE
      JOHN LEE,
16
                         Defendant.
17

18

19

20

21           I, John Lee, state as follows:

22           1.       I am the defendant in the above captioned case.

23           2.       I have suffered from severe or moderate asthma since I was approximately 12 years old.

24                    When I was approximately 16 years old, I was playing basketball at a gym and had a

25                    severe asthma attack that required me to be hospitalized.

26           3.       Now, I have wheezing from my asthma every day, and significant shortness of breath

27                    from time to time. I also suffer from breathing problems and shortness of breath and

28                    obstruction of my airway at night, almost every night. It frequently wakes me up. My
     US v. Lee, Case No. 19-419 SI
     Lee Decl.                                         1
30
                  Case 3:19-cr-00419-SI Document 35 Filed 05/10/20 Page 2 of 3



 1                    family all knows I have breathing problems due to my asthma.

 2           4.       Unfortunately, I also have a bad habit of smoking cigarettes and smoked approximately a

 3                    pack a day from the age of 15 until I was arrested in this case. I am ashamed to say I

 4                    have also smoked narcotics throughout my life, which I believe has likely contributed to

 5                    my breathing problems.

 6           5.       I am currently incarcerated at Santa Rita Jail. When I arrived at Santa Rita Jail, I was

 7                    prescribed an Albuterol inhaler. When they did pill call, they would offer me the inhaler

 8                    and I used it frequently. A couple of weeks ago, the Santa Rita Jail medical staff came to

 9                    me and told me I didn’t need the inhaler and no longer offered it to me. They did this at

10                    approximately the same time I requested compassionate release and at the same time that

11                    the pandemic because very serious and Coronavirus entered the jail. I have requested

12                    that the inhaler be returned to me because I still need it.

13           6.       I am housed in Unit 4D. There are approximately 30 inmates in my pod. The unit is

14                    generally very dirty. We live in shared cells, with two inmates to a bunk bed. There is

15                    no space for social distancing. We have a common mess area for food, common

16                    showering area, and common bathrooms. We receive one mask, one bar of soap, and

17                    three small packets of hand sanitized, per week. These protective items run out very

18                    quickly. Like many other inmates, I’m trying to stay in my cell all the time to minimize

19                    exposure but it is very difficult.

20           7.       In early April, my unit was placed on quarantine, apparently due to exposure to deputies

21                    who were exposed to coronavirus in another unit. In late April, I understand that two

22                    inmates who were previously in my pod and who had earlier tested positive for

23                    coronavirus, were returned to my pod, supposedly after they had recovered. These two

24                    inmates remain in my pod to this day.

25           8.       While in custody I have had no disciplinary issues whatsoever. I was taking a substance

26                    abuse and parenting classes for approximately four months before the cancelled them as a

27                    result of the pandemic.

28
     US v. Lee, Case No. 19-419 SI
     Lee Decl.                                             2
30
                 Case 3:19-cr-00419-SI Document 35 Filed 05/10/20 Page 3 of 3



 1                    I declare under penalty of perjury that the foregoing is true and correct. Signed by

 2           consent through counsel, and dated on the 10th day of May, 2020, in Dublin, California.

 3
                                                            ____/S____________________________________
 4
                                                            JOHN LEE
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     US v. Lee, Case No. 19-419 SI
     Lee Decl.                                         3
30
